CLEMENS, Senior Judge.
Movant, formerly defendant Gerald F. Tettamble, has appealed the denial of his Rule 27.26 motion.1 Previously we ruled on the current trial court’s summary denial of defendant’s motion. In Tettamble v. State, 684 S.W.2d 67 (Mo.App.1984) we remanded because the motion court had failed to comply with Rule 27.26(i); that rule requires the court to make findings and conclusions on all issues presented.
Pursuant to our order the motion court then complied and filed its judgment denying defendant’s motion, from which defendant has now appealed, contending: The court failed to make specific findings and conclusions on all issues as required by Rule 27.26(i), and his motion raised grounds not refuted by the record. The state here responds that the motion court’s denial was warranted by the record showing defendant was not entitled to relief; we agree.
The motion court filed a detailed memorandum. It first recited the rulings on defendant’s conviction and arraignment, and the various motions foot-noted below. The motion court then detailed the previous appellate decisions which had repeatedly ruled defendant did have effective counsel on his cited appeals; this as detailed in State v. Tettamble, supra, (1974).
The motion court noted that in defendant’s current challenge “only one point raised has even the aroma of ‘newness’. That movant claims he was denied the right to post bail.” The motion court correctly noted that defendant was at that time charged with first degree murder and denial of bail was discretionary.
After its exhaustive review of the record the motion court ruled:
“On each issue raised, the Court finds that the records, files and appellate decisions conclusively show and establish beyond a reasonable doubt that the movant *737is not entitled to any relief in the pro se motion or the supplemental motion filed under Supreme Court Rule 27.26, and said motions are hereby dismissed without an evidentiary hearing.”
The trial court commented that defendant had raised
“issues so repetitive that they numb the senses, deplete judicial efficiency, and contribute to the continuing loss of public confidence in the administration of criminal justice.”
We hold there was no error in the motion court’s denial of defendant’s motion for post-judgment relief. Affirmed.
REINHARD, P.J., and CRIST, J., concur.

. Defendant’s conviction was affirmed in State v. Tettamble, 394 S.W.2d 375 (Mo.1965); his previous post-conviction motions were reported in State v. Tettamble, 431 S.W.2d 441 (Mo.1968), State v. Tettamble, 450 S.W.2d 191 (Mo.1970) and State v. Tettamble, 517 S.W.2d 732 (Mo.App.1974).